Citation Nr: 0104114	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for degenerative joint 
disease in the right knee, claimed as arthritis of the legs.

4.  Entitlement to service connection for deep vein 
thrombosis and abdominal aortic aneurysm, claimed as 
circulatory problems.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for cold-related 
injuries.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for degenerative 
arthritis in the lumbar spine, and denied service connection 
for arthritis of the hips, degenerative joint disease in the 
right knee, deep vein thrombosis and abdominal aortic 
aneurysm, peripheral neuropathy, and for cold-related 
injuries.


FINDINGS OF FACT

1.  Service connection for degenerative arthritis of the 
lumbosacral spine was denied by a Board decision dated in 
August 1980.

2.  In a Board decision dated in December 1997, the Board 
found that new and material evidence had not been submitted, 
and the petition to reopen the claim for service connection 
for degenerative arthritis of the lumbosacral spine was 
denied.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for degenerative 
arthritis of the lumbosacral spine is duplicative.


CONCLUSION OF LAW

The December 1997 Board decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for degenerative arthritis of the lumbosacral spine has not 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1110 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence.

Service connection for arthritis of the lumbar spine was 
denied in a Board decision dated in August 1980.  In a 
December 1997 decision, the Board found that new and material 
evidence had not been submitted to reopen the claim and the 
appellant's petition was denied.  This appeal stems from a 
December 1998 rating decision wherein the RO found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for arthritis of the lumbosacral 
spine.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  The August 1980 
and the December 1997 Board decisions are final.  When a 
claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000). 

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the Board in December 1997 is summarized.  
Service medical records documented an inservice fracture of 
the right ilium.  Neither an injury to the lumbosacral spine 
nor arthritis of the lumbosacral spine was diagnosed in 
service.  The appellant contended that his lumbosacral 
arthritis was proximately due to the inservice ilium 
fracture.

Traumatic osteoarthritis was diagnosed on VA examination in 
October 1974.  In April 1976, minimal hypertrophic 
degenerative changes were seen in the margins of the lumbar 
vertebrae on X-ray examination.  

A letter dated in December 1976 from a private examiner, Dr. 
C., indicated that the appellant had a traumatic derangement 
of the right sacroiliac joint in service and now experienced 
episodes of severe pain in the sacroiliac joint that made him 
unable to perform his usual occupation of truck driving.

The record contained the results of a VA examination 
conducted in May 1977.  Mild osteoarthritis was seen in the 
entire lumbar spine on X-ray examination.  The examiner 
concluded that this was not traumatic in origin and difficult 
to relate the degree of the current complaints to the 
service-connected injury.

An orthopedic evaluation conducted at the VA Medical Center 
in March 1980 concluded after the history was reviewed that 
the lumbosacral X-rays showed arthritic changes that were 
less than what would be expected for the appellant's age and 
weight.  He was diagnosed with post-traumatic backache not 
due to arthritis.

VA examinations conducted in October 1980 and December 1980 
found chronic, hypertrophic arthritis of the lumbar spine.  A 
VA examination conducted in May 1988 did not report a 
diagnosis relative to the lumbosacral spine.  

Private medical records from Dr. K. in December 1987 
indicated there was no evidence of systemic inflammatory 
rheumatic disease that would account for the joint 
complaints.  Low back pain syndrome, osteoarthritis and 
probable degenerative disc disease were diagnosed.

Clinical records dated in April 1993 attributed the 
appellant's low back pain to his obesity.  Degenerative 
changes throughout the spine were noted on X-ray examination 
in March 1994.

A VA examination was obtained in February 1997.  The examiner 
was asked to determine whether the degenerative changes in 
the low back and sacroiliac area could be related to the 
service-connected residuals of the right iliac fracture.  He 
concluded that there was no relationship between the two 
since the appellant had worked consistently for many years 
after his discharge from service.  The examiner opined that 
the degenerative changes were appropriate for a man of his 
age, habitus and obesity.

The evidence submitted in support of the petition to reopen 
the claim is summarized.  The appellant has submitted a 
duplicate copy of the December 1976 letter written by Dr. C.  
VA Medical Center records from 1998 that document ongoing 
treatment for osteoarthritis were submitted.  The report of a 
VA examination conducted in October 1999 diagnosed 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  A bone scan in December 1999 revealed 
osteopenia with degenerative changes in the lumbar spine.  In 
February 2000, he was diagnosed with spinal stenosis.  He has 
offered his continuing contentions that the arthritis present 
in his lumbosacral spine is related to his service-connected 
right iliac fracture.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
reasons for the previous denial.  The evidence of record at 
the time of the December 1997 Board decision did not 
establish that degenerative arthritis was incurred in or 
presumed to have been incurred in service, and did not 
establish that degenerative arthritis of the lumbosacral 
spine was due to or the result of the service-connected right 
iliac fracture.

The evidence submitted in support of the petition to reopen 
the claim since the Board's decision in December 1997 is not 
new and material in that it fails to cure the evidentiary 
defects that existed at the time that decision was rendered.  
Post-service degenerative arthritis was of record in December 
1997, and the evidence submitted merely establishes continued 
post-service treatment for this condition.  That which 
confirms a previously known fact at the time of the prior 
final decision is cumulative and therefore, not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Accordingly, the petition to reopen the claim for service 
connection for degenerative arthritis of the lumbar spine is 
denied on the basis that new and material evidence has not 
been submitted.  Since the claim is not reopened, the Board 
does not proceed to a determination of whether the duty to 
assist has been met or to the merits of the claim.


ORDER

The petition to reopen the claim for service connection for 
degenerative arthritis of the lumbosacral spine is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

This Remand serves as notice to the appellant service 
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service connection for arthritis of the hips.

In the VA Form-9 received in July 1999, the appellant 
asserted that he received treatment at the VA Medical Center 
in Philadelphia, PA in 1946.  The claims folder contains what 
appears to be a request for records from the VA Medical 
Center in Philadelphia submitted by the RO in December 1959.  
However, there does not appear to be any response received by 
the RO, and no records from the VA Medical Center, 
Philadelphia are contained in the record.  In order to 
fulfill the duty to assist under the new regulations, the RO 
must make an additional attempt to obtain these records.

Degenerative joint disease in the right knee, claimed as 
arthritis of the legs.
Deep vein thrombosis and abdominal aortic aneurysm, claimed 
as circulatory problems.
Peripheral neuropathy.
Cold-related injuries.

This Remand serves as notice that the claimed disabilities 
were not shown in service, and competent evidence linking 
them to service has not been submitted.  If the appellant has 
evidence that links any of these disabilities to service, he 
must submit it.  Competent evidence that any of the claimed 
disabilities are cold-related injuries has not been 
presented.

The appellant has alleged there are treatment records 
pertaining to the claimed disabilities at the VA Outpatient 
Clinic, Oakland Park that are dated prior to January 1978 
that have not been obtained.  The Board's review of both 
claims folders reveals that records from this clinic were 
requested and obtained, but do not predate January 1978.  The 
new law requires that an additional attempt be made to obtain 
these records.

In a February 2000 VA Medical Center treatment record, the 
appellant indicated that he was being seen by physicians 
outside of the VA Medical system.  The claims folder contains 
the private treatment records developed from Arthritis 
Associates of South Florida in January 1997.  If the 
appellant has additional or more recent treatment from 
private medical sources that would support his claims, he 
must submit it.

Accordingly, this appeal is REMANDED for the following:

1.  The RO should attempt to obtain any 
post-service treatment records available 
from the VA Medical Center, Philadelphia, 
PA.

2.  The RO should attempt to obtain VA 
Outpatient Clinic, Oakland Park treatment 
records that are dated prior to January 
1978.

3.  The appellant must submit any private 
medical treatment records that would 
support his claims.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Board Member
	Board of Veterans' Appeals



 



